    JS       44 (Rev. 10/20)                                                                                  CIVIL                  COVER SHEET
    The           JS    44   civil
                    cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except                                                                                                               as

    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September I 974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
    I.       (a)         PLAINTIFFS                                                                                                                                               DEFENDANTS
                             ROYAL WATER DAMAGE RESTORATION, INC. AS ASSIGNEE                                                                                                     LIBERTY MUTUAL INSURANCE COMPANY
                             OF MATTHEW AND AMANDA VAN NOSTRAND

             (b)         County of Residence of First Listed Plaintiff MONTGOMFRY                                                            .
                                                                                                                                                     PA                           County of Residence of First Listed Defendant       COOK. IL
                                           (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                                                  NOTE:   IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                                          THE TRACT OF LAND INVOLVED.

             ( C)        Attorneys (Firm Name, Address, and Telephone Number)                                                                                                     Attorneys (If Known)
                          MERLIN LAW GROUP, P.A. PAUL LASALLE, ESQUIRE, 125                                                                                                       BENNETT BRICKLIN & SALTBURG LLC, PAMELA CARLOS,
                          HALF MILE ROAD, SUITE 201, RED BANK, NJ 07701                                                                                                           ESQUIRE, CENTRE SQUARE WEST TOWER 1500 MARKET
                          (732) 407-4647                                                                                                                                          STREET 32 ND FLR, PHILA. PA 19102 (215) 561-4300
    II. BASIS OF JURISDICTION                                              (Place an "X"    in       One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                         "X" in One Box for Plaintiff
                                                                                                                                                                            (For Diversity Cases Only)                                              and One Boxfor Defendant)
D1                     U.S. Government                      03      Federal Question                                                                                                                 PTF                DEF                                           PTF       DEF
                         Plaintiff                                    (U.S. Government Not               a   Party)                                          Citizen of This State                          D     I
                                                                                                                                                                                                                       D           Incorporated or Principal Place             GJ
                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                             D        4

                                                                                                                                                                                                                                      of Business In This State


D2                     U.S. Government                     lx]4     Diversity                                                                                Citizen of Another State                       D2         D     2     Incorporated and Principal Place            D      5
                                                                                                                                                                                                                                                                                             Ix]      5

                          Defendant                                   (Indicate Citizenship of Parties                in   Item   Ill)                                                                                                of Business In Another State

                                                                                                                                                             Citizen or Subject of            a
                                                                                                                                                                                                            03         D     3     Foreign Nation                              06            06
                                                                                                                                                                Foreign Country
    IV. NATURE OF SUIT (Place an                                       "X"    in   One Box Only)                                                                                                                  Click here for: Nature of Suit Code Descriptions.
I
                          CONTRACT                                                          TORTS                                                                      FORFEITURE/PENALTY                                   BANKRUPTCY                           OTHER STATUTES
    X        11   O    Insurance                               PERSONAL INJURY                               PERSONAL INJURY                                 =:J 625 Drug Related Seizure                         D   422 Appeal 28 USC      158
                                                                                                                                                                                                                                                         =:J 375 False Claims Act
             120       Marine                             =:J 31 O Airplane                          D    365 Personal Injury                    -
                                                                                                                                                                     of Property 21 USC 881                       D   423 Withdrawal                     =:J 376 Qui Tam (31 USC
             130       Miller Act                         =:J 315 Airplane Product                            Product Liability                              =:J 690 Other                                                28 USC 157                              3729(a))
             140       Negotiable Instrument             Liability                                   D    367 Health Care/                                                                                                                               7   400 State Reapportionment
D            150       Recovery of Overpayment =:J 320 Assault, Libel &                                       Pharmaceutical                                                                                          PROPERTY RIGHTS                        410 Antitrust
                       & Enforcement of Judgment         Slander                                              Personal Injury                                                                                         820 Copyrights                         430 Banks and Banking
D            151       Medicare Act              =:J 330 Federal Employers'                                   Product Liability                                                                                       830 Patent                             450 Commerce
D            152       Recovery of Defaulted
                       Student Loans
                                                         Liability
                                                 =:J 340 Marine
                                                                                                     D    368 Asbestos Personal
                                                                                                              Injury Product
                                                                                                                                                                                                                  §   835 Patent Abbreviated
                                                                                                                                                                                                                                    -




                                                                                                                                                                                                                          New Drug Application
                                                                                                                                                                                                                                                             460 Deportation
                                                                                                                                                                                                                                                             4 70 Racketeer Influenced and

                       (Excludes Veterans)       =:J 345 Marine Product                                      Liability                                                                                            D   840 Trademark                              Conupt Organizations
D            153       Recovery of Overpayment                    Liability                              PERSONAL PROPERTY                                                           LABOR                        D   880 Defend Trade Secrets           =:J 480 Consumer Credit
                       of Veteran's Benefits              =:J 350 Motor Vehicle                      D    370 Other Fraud                                    =:J       71   O   Fair Labor Standards                      Act of2016                             (15 USC 1681 or 1692)
D            160       Stockholders' Suits                =:J 355 Motor Vehicle                      D    371 Truth in Lending                                                  Act                                                                      =:J 485 Telephone Consumer
D            190       Other Contract                             Product Liability                  D    380 Other Personal                                 =:J 720 Labor/Management                                  SOCIAL SECURITY                               Protection Act
D            195       Contract Product Liability         =:J 360 Other Personal                              Property Damage                                        Relations                                        861HIA (1395ft)        =:J 490 Cable/Sat TV
D            196       Franchise                                  Injury                             D    385 Property Damage                                =:J 740 Railway Labor Act                                862 Black Lung (923)   =:J 850 Securities/Commodities/
                                                          =:J 362 Personal Injury                             Product Liability                              =:J 751 Family and Medical                               863 DIWC/DIWW (405(g))         Exchange
                                                                                       -




                                                                  Medical Malpractice                                                                                Leave Act                                        864 SSID Title XVI     =:J 890 Other Statutory Actions
I        .
                       REALPROPERTY                             CIVIL RIGHTS                             PRISONER PETITIONS                                        I
                                                                                                                                                                       790 Other Labor Litigation                 D   865 RSI (405(g))                   =:J   891   Agricultural Acts
LJ           21   O    Land Condemnation                  _J   440 Other Civil Rights                     Habeas Corpus:                                     _J 791        Employee Retirement                                                                 893   Environmental Matters
D 220 Foreclosure                                         =:J 441 Voting                             ?    463 Alien Detainee                                                    Income Security Act                   FEDERAL TAX SUITS                  7     895 Freedom oflnformation
             230 Rent Lease & Ejectment                   =:J 442 Employment                         ?    510 Motions to Vacate                                                                                   D   870 Taxes (U.S. Plaintiff                    Act
             240 Torts to Land                            =:J 443 Housing/                                    Sentence                                                                                                    or Defendant)                        896 Arbitration
§            245 Tort Product Liability
D 290 All Other Real Property
                                                                  Accommodations
                                                          =:J 445 Amer. w/Disabilities
                                                                                                 -
                                                                                                     ?
                                                                                                     ?
                                                                                                          530 General
                                                                                                          535 Death Penalty                                                     IMMIGRATION
                                                                                                                                                                                                                  D   871   IRS-Third Party
                                                                                                                                                                                                                             26   USC 7609
                                                                                                                                                                                                                                                               899 Administrative
                                                                                                                                                                                                                                                                 Act/Review or Appeal of
                                                                                                                                                                                                                                                                                          Procedure


                                                                  Employment                              Other:                                             7   462 Naturalization Application                                                                  Agency Decision
                                                          =:J 446 Amer. w/Disabilities
                                                                                                 -


                                                                                                     =    540   Mandamus & Other                             =:J 465 Other Immigration                                                                   =:J 950 Constitutionality of
                                                                  Other                                   550   Civil Rights                                         Actions                                                                                     State Statutes
                                                          =:J 448 Education                               555   Prison Condition
                                                                                                          560   Civil Detainee           -




                                                                                                                Conditions of
                                                                                                                Confinement
    V. ORIGIN                        (Place an "X"   in    One Box Only)
                                                   Removed from                                      Remanded from                                           Reinstated or                            Transferred from                   Multidistrict                        Multidistrict
D            I         Original           K]
                                               2

                                                   State Court
                                                                                    ?3                                                               D   4
                                                                                                                                                                                          D       5

                                                                                                                                                                                                      Another District
                                                                                                                                                                                                                                  ?6                                  D   8

                       Proceeding                                                                    Appellate Court                                         Reopened                                                                    Litigation  -


                                                                                                                                                                                                                                                                              Litigation     -




                                                                                                                                                                                                      (specify)                          Transfer                             Direct File
                                                                Cite the U.S. Civil Statute under which you are                                          filing        (Do not cite jurisdictional statutes unless diversity):
                                                                28 u.s.c. 1332(c)
    VI. CAUSE OF ACTION                                         Brief description of cause:


    VII.               REQUESTED IN                             0    CHECK IF THIS IS A CLASS ACTION                                                                   DEMAND$                                                CHECK YES only if demanded in complaint:
                       COMPLAINT:                                    UNDER RULE 23, F.R.Cv.P.                                                                            75,000                                               JURY DEMAND:         ?Yes      [;JNo
    VIII.                RELATED            CASE(S)
                        IF ANY                                      (See   instructions):
                                                                                                      JUDGE                                                                                                           DOCKET NUMBER
    DATE                                                                                                  SIGNATURE           OF     ATTORNEY OF RECORD
                       3119121                                                                                    Isl Pamela A. Carlos
    FOR OFFICE USE ONLY

             RECEIPT#                              AMOUNT                                                       APPL YING IFP                                                                     JUDGE                                   MAG.JUDGE
JS    44 Reverse (Rev. 10/20)


                        INSTRUCTIONS           FOR ATTORNEYS              COMPLETING                CIVIL COVER SHEET FORM JS                                44

                                                                  Authority For Civil Cover         Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)       Plaintiffs-Defendants.      Enter names (last, first, middle initial) of plaintiffand defendant. If the plaintiffor defendant is a government agency, use
            only the full name or standard abbreviations. If the plaintiffor defendant is an official within a government agency, identify first the agency and then
            the official, giving both name and title.
     (b)    County of Residence. For each civil case filed, except U.S. plaintiffcases, enter the name of the county where the first listed plaintiffresides at the
            time of filing. In U.S. plaintiffcases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
            condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
     (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
            in this section " ( see attachment)".

II.         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F .R.Cv.P ., which requires that jurisdictions be shown in pleadings. Place an "X"
            in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
            United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
            United States defendant. (2) When the plaintiffis suing the United States, its officers or agencies, place an "X" in this box.
            Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
            to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiffor defendant code takes
            precedence, and box I or 2 should be marked.
            Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
            citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
            cases.)

III.        Residence (citizenship) of Principal Parties. This section of the   JS 44 is to be   completed if diversity of citizenship was indicated above. Mark this
            section for each principal party.

IV.         Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature               of suit   code
            that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.          Origin. Place an "X" in one of the seven boxes.
            Original Proceedings. (I) Cases which originate in the United States district courts.
            Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
            Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. U se the date of remand as the filing
            date.
            Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
            Transferred   from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
            multidistrict litigation transfers.
            Multidistrict Litigation -Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
            Section 1407.
            Multidistrict Litigation Direct File. (8) Check this box when a multidistrict case
                                    -
                                                                                                   is   filed in the same district as the Master MDL docket.
            PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code                           7 was used for      historical records and is no longer relevant due to
            changes in statue.

VI.         Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
            statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.        Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
            Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
            Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.      Related Cases.   This section of the JS 44 is used to reference related pending cases,       if   any.   If   there are related pending cases, insert the docket
            numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                                                                                             APPENDIX I
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                     CASE MANAGEMENT TRACK DESIGNATION FORM

    ROYAL WATER DAMAGE                         :
    RESTORATION, INC. AS                       :
    ASSIGNEE OF MATTHEW AND                    :
    AMANDA VAN NOSTRAND,                       :      No.
                                               :
         vs.                                   :
                                               :
    LIBERTY MUTUAL                             :
    INSURANCE COMPANY

 In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
 plaintiff shall complete a case Management Track Designation Form in all civil cases at the time of filing
 the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side
 of this form.) In the event that a defendant does not agree with the plaintiff regarding said designation,
 that defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and
 all other parties, a case management track designation form specifying the track to which that defendant
 believes the case should be assigned.

 SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 (a) Habeas Corpus – Cases brought under 28 U.S.C. §2241 through §2255.                                  ( )

 (b) Social Security – Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits                                       ( )

 ( c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )

 (d) Asbestos – Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                               ( )

 (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                                  ( )

 (f) Standard Management – Cases that do not fall into any one of the other tracks.                     (X)



March 19, 2021         /s/ Pamela A. Carlos_______             Attorney for Defendant
Date                   Pamela A. Carlos, Esquire               Liberty Mutual Insurance Company


 (215) 561-4300                (215) 561-6661                    carlos@bbs-law.com
Telephone                      FAX Number                      E-Mail Address
                                                                        UNITED STATES DISTRICT COURT
                                                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                 DESIGNATION FORM
                            (to be used by counsel or pro se     plaintiff    to indicate the categ01y of the case         for the purpose      of assignment to the appropriate calendar)

Address of Plaintiff:                                         1923 Fairview Avenue Willow Grove, PA 19090
Address of Defendant:                                        2815 Forbs Avenue, Hoffman Estates, Illinois 60192
Place of Accident, Incident or Transaction:                                               5407 Chestnut St. Philadelphia, PA 19139


RELATED CASE, IF ANY:

Case Number:                                                                    Judge:                                                                   Date Terminated:

Civil         cases are deemed related when             Yes is answered to any            of the following        questions:

             Is this case related to property included in                earlier numbered suit pending or within one year
I.

             previously terminated action in tlús court?
                                                                    an
                                                                                                                                                            YesD                  No?
             Does this case involve the same issue of fact or grow out of the same transaction                                         prior suit
2.

             pending or within one year previously terminated action in this court?
                                                                                                                                as a
                                                                                                                                                            YesD                  No?
             Does this case involve the validity or infringement of a patent already in suit or any earlier
3.
             numbered case pending or within one year previously terminated action of this court?                                                           YesD                  No?
4.           Is this case a second or successive habeas corpus, social security
             case filed by the same individual?
                                                                                                       appeal, or pro se         civil rights               Yes
                                                                                                                                                                  D               No?
I certify that, to my knowledge, the within case                      D      is /   [!]    is   not related      to any case now         pending or within one year previously terminated action in
this court except as noted above.

DATE:              03/19/2021                                                    Isl Pamela A. Carlos                                                                        56396
                                                                                                Attorney-at-Law I Pro Se Plaintiff                                    Attorney I.D.   #   (if applicable)


CIVIL: (Place a? in             one category only)


A.                  Federal Question Cases:                                                                         B.    Diversity Jurisdiction Cases:

D            l.     Indemnity Contract, Marine Contract, and All Other Contracts                                   El      l.      Insurance Contract and Other Contracts
D            2.     FELA                                                                                           D      2.       Airplane Personal Injury
D            3.     Jones Act-Personal         Injury                                                              D      3.       Assault, Defamation
D            4.     Antitrust                                                                                      D      4.       Marine Personal Injury
D            5.     Patent                                                                                         D      5.       Motor Vehicle Personal Injury
D            6.     Labor-Management Relations                                                                     D      6.       Other Personal Injury (Please specify):
D            7.     Civil Rights                                                                                   D      7.       Products Liability
D            8.     Habeas Corpus                                                                                  D      8.       Products Liability - Asbestos
             9.     Securities Act(s) Cases                                                                        D      9.       All other Diversity Cases
??           10.    Social Security Review Cases                                                                                   (Please specify):
D            li.    All other Federal Question Cases
                    (Please specify):



                                                                                                 ARBITRATION CERTIFICATION
                                                               (The effect of this certification      is to remove the case ji-om eligibility for arbitration.)




I,                                                                       ,
                                                                             counsel of record or pro       se   plaintiff, do hereby certify:

                                                                                                                                                                             in this civil action
       D            Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge
                    exceed the sum of$150,000.00 exclusive of interest and costs:
                                                                                                                                  and belief, the damages recoverable                                   case




       D            Relief other than monetary damages             is sought.




DATE:                                                                                                   Sign here if applicable
                                                                                                Attorney-at-Law I Pro Se Plaintiff                                   Attorney I.D. #      (if applicable)
NOTE: A trial            de novo will be   a   trial by jury only if there has been compliance with F.R.C.P. 38.

Civ.   609    (5/2018)
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

 ROYAL WATER DAMAGE                        :
 RESTORATION, INC. AS                      :
 ASSIGNEE OF MATTHEW AND                   :
 AMANDA VAN NOSTRAND,                      :      No.
          Plaintiff                        :
                                           :
                                           :
      vs.                                  :
                                           :
 LIBERTY MUTUAL                            :
 INSURANCE COMPANY,                        :
          Defendant                        :

                                    NOTICE OF REMOVAL

       AND NOW, come the defendant, Liberty Insurance Corporation, incorrectly characterized

as Liberty Mutual Insurance Company [hereinafter ‘Liberty Mutual’ or ‘Defendant’], for the

purpose only of filing this notice of removal of this case to the United States District Court for the

Eastern District of Pennsylvania and respectfully avers as follows:

       1.      This is a civil action which was filed in the Court of Common Pleas of Philadelphia

County, No. 210200899.

       2.      The complaint was filed on February 10, 2021. Defendant was served on February

17, 2021. A copy of the complaint served upon defendant is attached hereto as Exhibit “A”.

       3.      Plaintiff is a citizen of the Commonwealth of Pennsylvania.

       4.      Defendant is now and was at the time plaintiff commenced this civil action and

filed the Complaint, a corporation organized under the laws of the State of Illinois with its principal

place of business at 2815 Forbs Avenue, Hoffman Estates, Illinois 60192.

       5.      Defendant Liberty Mutual is thus a citizen of Illinois for purposes of diversity

jurisdiction and Plaintiff is citizen of Pennsylvania.
                                                 2
       6.      Plaintiff’s complaint alleges two counts. The first count of the complaint is entitled

“Breach of Contract” and seeks damages of not more than $50,000 for mitigation services rendered

by plaintiff resulting from a loss occurring March 9, 2020 at the home of Matthew and Amanda

Van Nostrand. At all times relevant hereto, defendant insured the Van Nostrand residence under a

policy of homeowner’s insurance.

       7.      To date, plaintiff has submitted an invoice for services totaling $39,175.59.

defendant has issued payment of approximately $15,000.00 to plaintiff based upon its evaluation

of same. The amount of the remaining contract dispute is approximately $25,000.00.

       8.      Count II of the complaint is entitled “Bad Faith Pursuant to 42 PA. C.S.A. Sec.

8371” and seeks damages in an unspecified amount for interest, punitive damages, costs and

attorney’s fee and “such other relief as the court may deem equitable and just”. In the complaint,

plaintiff alleges, inter alia, that Defendant failed to issue payment for mitigation and remediation

drying services and “grossly underestimated the extent of the damage and grossly underpaid the

plaintiff”. See Exhibit ‘A’, at Count II.

       9.      With reference to the bad faith claim pursuant to 42 Pa. C.S.A. §8371, plaintiff is

seeking attorney’s fees. Attorney’s fees must also be included in determining the amount in

controversy. Neff vs. General Motors Corp., 163 F.R.D. 478, 482 (E.D. Pa. 1995). It would not

be unreasonable to expect that over the course of an approximate six month litigation, counsel

could incur costs and fees in an amount approaching $15,000.

       10.     In addition, because plaintiff is making a claim for bad faith, plaintiff also seeks

punitive damages pursuant to 42 Pa. C.S.A. §8371. Whether both actual and punitive damages are

recoverable, punitive damages are properly considered in determining whether the jurisdictional
amount has been satisfied. Bell vs. Preferred Life Assurance Soc’y, 320 U.S. 238, 240, 88 L. Ed.

15, 64 S. Ct. 5 (1943). The contractual amount in controversy is approximately $25,000.00,

coupled with estimated reasonable attorneys’ fees, and if plaintiff is able to sustain a finding of

bad faith, although the propriety of same is disputed by moving defendant, it is not unreasonable

to expect that a punitive damage award three times the amount in controversy could be rendered

by the trier of fact.

        11.    Prior to filing the instant Notice of Removal, defendant did inquire of plaintiff if it

would be willing to cap damages at $75,000 in lieu of removal. Plaintiff declined the request to

cap damages.

        12. Defendant Liberty Mutual hereby removes this matter to the United States District

Court for the Eastern District of Pennsylvania.

        13. Defendant Liberty Mutual asserts that the amount in controversy in this matter exceeds

$75,000 and the Plaintiff and Defendant are citizens of different states. Defendant Liberty Mutual

files this Notice of Removal Pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1446.

        14. 28 U.S.C. §1446(b) provides that:

                The notice of removal of a civil action or proceeding shall be filed within
                thirty days after the receipt by the defendant, through service or otherwise,
                of a copy of the initial pleading setting forth the claim for relief upon which
                such action or proceeding is based.

         15.    As Defendant Liberty Mutual was served with the complaint on February 17, 2021,

this removal is timely.

        16.     The averments made herein are true and correct with respect to the date upon which

plaintiff filed the complaint and the date upon which defendant Liberty Mutual was served with

plaintiff’s complaint and filed this notice of removal.

                                                  3
       17.     Defendant Liberty Mutual has simultaneously with the filing of this notice of

removal given written notice to plaintiff.

       18.     Defendant Liberty Mutual is filing a copy of the instant Notice of Removal and all

attachments thereto with the Prothonotary of the Court of Common Pleas of Philadelphia County.

       WHEREFORE, Defendant Liberty Insurance Corporation, incorrectly characterized as

Liberty Mutual Insurance Company hereby removes this suit to this Honorable Court pursuant to

the laws of the United States.

                                             BENNETT, BRICKLIN & SALTZBURG LLC

                                      BY:    /s/ Pamela A. Carlos
                                             PAMELA A. CARLOS
                                             Attorney I.D. No. 56396
                                             Centre Square, West Tower
                                             1500 Market Street, 32nd Floor
                                             Philadelphia, PA 19102
                                             P: (215) 561-4300 / F: (215) 561- 6661
                                             carlos@bbs-law.com
                                             Attorney for Defendants
                                             Liberty Insurance Corporation
                                             Incorrectly characterized as
                                             Liberty Mutual Insurance Company
Date: March 19, 2021




                                               4
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 ROYAL WATER DAMAGE                       :
 RESTORATION , INC. AS                    :
 ASSIGNEE OF MATTHEW AND                  :
 AMANDA VAN NOSTRAND,                     :     No.
          Plaintiff                       :
                                          :
                                          :
      vs.                                 :
                                          :
 LIBERTY MUTUAL                           :
 INSURANCE COMPANY,                       :
          Defendant                       :

                                  NOTICE TO PLAINTIFFS

TO:    Royal Water Damage Restoration, Inc. as Assignee of Matthew and
       Amanda Van Nostrand
       c/o Paul LaSalle, Esquire
       Merlin Law Group
       125 Half Mile Road, Suite 201
       Red Bank, NJ 07701

Please take notice that defendant, Liberty Insurance Corporation, incorrectly characterized Liberty
Mutual Insurance Company, by its attorneys Bennett, Bricklin & Saltzburg LLC, has filed a Notice
of Removal in the United States District Court for the Eastern District of Pennsylvania regarding
an action previously pending in the Court of Common Pleas of Philadelphia County, No.
210200899 captioned Royal Water Damage Restoration, Inc. as Assignee of Matthew and Amanda
Van Nostrand vs Liberty Mutual Insurance Company.

                                              BENNETT, BRICKLIN & SALTZBURG LLC

                                      BY:     /s/ Pamela A. Carlos
                                              PAMELA A. CARLOS
                                              Attorney I.D. No. 56396
                                              Centre Square, West Tower
                                              1500 Market Street, 32nd Floor
                                              Philadelphia, PA 19102
                                              P: (215) 561-4300 / F: (215) 561- 6661
                                              carlos@bbs-law.com
                                              Attorney for Defendant
                                              Liberty Insurance Corporation
                                              Incorrectly characterized as
                                              Liberty Mutual Insurance Company
                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

 ROYAL WATER DAMAGE                      :
 RESTORATION , INC. AS                   :
 ASSIGNEE OF MATTHEW AND                 :
 AMANDA VAN NOSTRAND,                    :     No.
          Plaintiff                      :
                                         :
                                         :
      vs.                                :
                                         :
 LIBERTY MUTUAL                          :
 INSURANCE COMPANY                       :
          Defendant                      :

                                     PROOF OF FILING

COMMONWEALTH OF PENNSYLVANIA                         :

COUNTY OF PHILDELPHIA                                :

        Pamela A. Carlos being duly sworn according to law, deposes and says that she is a
Member in the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant, Liberty
Insurance Corporation incorrectly characterized Liberty Mutual Insurance Company that she did
direct the filing with the Prothonotary of the Court of Common Pleas of Philadelphia County a
copy of the Notice of Removal attached hereto, said filing to be made on or about March 19, 2021.



                                             BENNETT, BRICKLIN & SALTZBURG LLC

                                     BY:     /s/ Pamela A. Carlos
                                             PAMELA A. CARLOS
                                             Attorney I.D. No. 56396
                                             Centre Square, West Tower
                                             1500 Market Street, 32nd Floor
                                             Philadelphia, PA 19102
                                             P: (215) 561-4300 / F: (215) 561- 6661
                                             carlos@bbs-law.com
                                             Attorney for Defendant
                                             Liberty Insurance Corporation
                                             Incorrectly characterized as
                                             Liberty Mutual Insurance Company
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 ROYAL DAMAGE                           :
 RESTORATION, INC, AS                   :
 ASSIGNEE OF MATTHEW AND                :
 AMANDA VAN NOSTRAND.                   :      No.
         Plaintiff                      :
                                        :
            vs                          :
                                        :
 LIBERTY MUTUAL                         :
 INSURANCE COMPANY

                                    PROOF OF SERVICE

COMMONWEALTH OF PENNSYLVANIA                         :
                                                     §
COUNTY OF PHILADELPHIA                               :
       Pamela A. Carlos, after being first duly sworn upon oath, deposes and says that she is a
Member in the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for the defendant Liberty
Insurance Corporation, incorrectly characterized as Liberty Mutual Insurance Company and that
she did serve on or about March 19, 2021, the aforementioned Notice to Plaintiffs upon the
individual named below via electronic filing.

       Royal Water Damage Restoration, Inc. as Assignee of Matthew and
       Amanda Van Nostrand
       c/o Paul LaSalle, Esquire
       Merlin Law Group
       125 Half Mile Road, Suite 201
       Red Bank, NJ 07701
                                         BENNETT, BRICKLIN & SALTZBURG LLC

                                    BY:     /s/ Pamela A. Carlos
                                            PAMELA A. CARLOS
                                            Attorney I.D. No. 56396
                                            Centre Square, West Tower
                                            1500 Market Street, 32nd Floor
                                            Philadelphia, PA 19102
                                            P: (215) 561-4300 / F: (215) 561- 6661
                                            carlos@bbs-law.com
                                            Attorney for Defendant
                                            Liberty Insurance Corporation
                                            Incorrectly characterized as
                                            Liberty Mutual Insurance Company
EXHIBIT A
USTED ESTA ORDENADO COMPARECER EN Arbitration ______________________________________________________________
                                                         Hearing 1880 JFK Blvd. 5th fl. at 09:15 AM - 11/30/2021
You must still comply with the notice below. USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA DEFENDERSE.
This matter will be heard by a Board of Arbitrators at the time, date and place specified but, if one or more parties is not present
at the hearing, the matter may be heard at the same time and date before a judge of the court without the absent party or parties.
There is no right to a trialLAW
             MERLIN         denovoGROUP,
                                   on appeal P.A.
                                             from a decision entered by a Judge.
                                                                                                    Filed and Attested by the
             125 Half Mile Road, Suite 201                                                         Office of Judicial Records
             Red Bank, New Jersey 07701                                                                10 FEB 2021 10:45 am
             732-407-4647 (Phone)                                                                            G. IMPERATO
            732-407-4651 (Fax)
            Attorneys for Plaintiff

            ROYAL WATER DAMAGE RESTORATION, COURT OF COMMON PLEAS
            INC. AS ASSIGNEE OF MATTHEW AND OF PHILADELPHIA COUNTY
            AMANDA VAN NOSTRAND,
                                            NO.:
                        Plaintiff,

                     vs.

            LIBERTY MUTUAL INSURANCE
            COMPANY,

                             Defendant.


                                                           COMPLAINT

                     COMES NOW the Plaintiff, Royal Water Damage Restoration, Inc. as assignee of

            Matthew and Amanda Van Nostrand (“Plaintiff”), by and through its undersigned counsel, by way

            of Complaint against the above-named Defendant, Liberty Mutual Insurance Company

            (“Defendant” or “Liberty Mutual”), and states as follows:

                                                               FACTS

              1.    This is an action by the Plaintiff against the assignor’s insurance carrier, Liberty Mutual,

                    for benefits owed under the assignor’s homeowners insurance policy, which have not been

                    paid, as a result of an insurance claim for damages resulting from a covered water loss on

                    or about March 9, 2020.

              2.    Plaintiff is a Corporation under the laws of the Commonwealth of Pennsylvania, with its

                    principal place of business located at 1923 Fairview Avenue, Willow Grove, PA 19090.



                                                                    1
                                                                                                                   Case ID: 210200899
3.   The assignor, Matthew and Amanda Van Nostrand, were and are citizens of the

     Commonwealth of Pennsylvania, being residents and the owners of the real property

     located at 5407 Chestnut Street, Philadelphia, PA 19139 (“the insured premises”).

4.   Liberty Mutual is an insurance company authorized to do business in the Commonwealth

     of Pennsylvania.

5.   Matthew and Amanda Van Nostrand assigned any and all of their rights, benefits and

     causes of action to the underlying insurance policy to Plaintiff to the extent it provided

     services at the insured premises on March 10, 2020. (See Assignment of Benefits attached

     as “Exhibit A”).

6.   Liberty Mutual issued to the assignor a homeowners insurance policy for the insured

     premises (the “Policy”).

7.   Pursuant to Pennsylvania Rule of Civil Procedure 1019(i), Plaintiff is not in possession of

     a copy of the Policy. However, it is believed and averred that Liberty Mutual is in

     possession of the policy.

8.   Under the Policy, Liberty Mutual insured against direct, sudden and accidental physical

     loss of or damage to the insured premises.

9.   On or about March 9, 2020, while the Policy was in full force and effect, the insured

     premises sustained a water loss from a water line pipe break to multiple rooms in the

     finished basement.

10. The assignor duly submitted a timely claim to Liberty Mutual under the Policy for losses

     and damages from this covered peril.

11. Liberty Mutual assigned a claim number to the claim and sent an adjuster to evaluate the

     claimed damage to the insured premises associated with the loss.



                                              2
                                                                                       Case ID: 210200899
12. Plaintiff performed mitigation, remediation and restorative drying services at the insured

     premises relative to the covered loss from March 10, 2020 until April 13, 2020.

13. Plaintiff and/or the assignor substantially performed all conditions required by the Policy,

     including giving Liberty Mutual prompt notice of the loss and cooperating with Liberty

     Mutual in its investigation of the loss and claim.

14. Although requested to do so, Liberty Mutual failed, refused, and continues to fail and refuse

     to pay for all covered damages stemming from the March 9, 2020 water loss.

15. Liberty Mutual improperly underpaid Plaintiff approximately $25,000. for reasonable

     expenses it incurred for its services at the insured premises relative to the covered loss.

16. Liberty Mutual wrongfully refused to reimburse Plaintiff in accordance with the applicable

     standards and regulations for, inter alia, the proper dry-out time and equipment for its

     services at the insured premises relative to the covered water loss.

17. Liberty Mutual’s failure and/or refusal to pay all insurance proceeds due and owing under

     the Policy from the March 9, 2020 water loss constitutes a breach of the express terms of

     the insurance contract.

18. Pursuant to Pennsylvania Rule of Civil Procedure 1024, the facts set forth herein have been

     verified by Plaintiff. The Verification is annexed to this Complaint.

                               JURISDICTION AND VENUE

19. Liberty Mutual is subject to the jurisdiction of this Court because it issued an insurance

     policy, which was to be performed in the Commonwealth of Pennsylvania, and it failed to

     pay benefits to the Plaintiff.

20. Subject-matter jurisdiction is proper in this Court pursuant to 246 Pa. Code § 302(D).




                                               3
                                                                                          Case ID: 210200899
21. Venue is proper in Philadelphia County pursuant to 246 Pa. Code § 302(D), because the

     insured property is located within Philadelphia County and Liberty Mutual voluntarily

     insured property located in Philadelphia County.

                                       COUNT ONE
                                    (Breach of Contract)

22. Plaintiff incorporates by reference the allegations set forth in the previous paragraphs as

     if set forth in full herein.

23. Assignor and Liberty Mutual entered into an insurance contract whereby Liberty Mutual

     promised to pay for covered losses to the insured premises.

24. The insured premises sustained a covered peril in the form a water loss on or about March

     9, 2020.

25. Plaintiff performed mitigation, remediation and restorative drying at the insured premises

     relative to the covered water loss.

26. Plaintiff, as assignee, has demanded payment from Plaintiff pursuant to the terms of the

     Policy.

27. Despite the fact that Plaintiff’s mitigation, remediation and restorative drying services at

     the insured premises benefited Liberty Mutual by lessening the amount that it had to pay

     under the Policy, Liberty Mutual has failed and refused to pay Plaintiff for the full amount

     of its services rendered at the insured premises.

28. Liberty Mutual’s failure to pay all insurance proceeds due and owing from the March 9,

     2020 water loss is a breach of the express terms of the contract.

29. As a result of Liberty Mutual’s breach of the insurance contract, Plaintiff has suffered and

     continues to suffer damages.




                                               4
                                                                                        Case ID: 210200899
     WHEREFORE, Plaintiff demands judgment against Liberty Mutual on Count One for:

     (a)   Compensatory damages not more than $50,000;

     (b)   Pre-judgment interest and post-judgment interest; and

     (c)   For such other relief as the Court may deem equitable and just.

                                       COUNT TWO
                          (Bad Faith Pursuant to 42 Pa.C.S. § 8371)

30. Plaintiff incorporates by reference the allegations set forth in the previous paragraphs as

     if set forth in full herein.

31. The insured premises sustained a Category 3 water loss to multiple rooms in the finished

     basement as a result of the water line pipe break on March 9, 2020.

32. Plaintiff made Liberty Mutual aware of the affected areas from the water line pipe break,

     as well as its positive bacterial findings from its air and surface testing.

33. Liberty Mutual failed to include payment to Plaintiff for its mitigation, remediation and

     restorative drying services in several rooms of the basement of the insured premises that

     had been affected by the water line pipe break.

34. Plaintiff made Liberty Mutual aware that it failed to include payment to Plaintiff for

     several rooms of the insured premises, including the utility room where the water line pipe

     break had originated.

35. Liberty Mutual acknowledged that the source room and other rooms within the insured

     premises were not included in its estimate; however, it refused to correct its estimate

     because it felt the amount that it issued to Plaintiff was fair and reasonable based upon the

     square feet of the loss.

36. Liberty Mutual failed and refused to include payment for the proper mitigation,

     remediation and restorative drying of the insured premises in accordance with the

                                                5
                                                                                         Case ID: 210200899
      applicable Institute of Inspection Cleaning and Restoration Certification (“IICRC”)

      standards.

 37. Liberty Mutual knew that its estimate and payment for the water line pipe break

      mitigation, remediation and restorative drying services at the insured premises did not

      comply with IICRC standards.

 38. Liberty Mutual grossly underestimated the extent of the damage and grossly underpaid

      the Plaintiff with respect to its mitigation, remediation and restorative drying services at

      the insured premises.

 39. Liberty Mutual’s afore-mentioned actions amount to bad faith under 42 Pa.C.S. § 8371.

 40. As a result of Liberty Mutual’s bad faith, Plaintiff has suffered and continues to suffer

      damages.

      WHEREFORE, Plaintiff demands judgment against Liberty Mutual on Count Two for:

      (a)    Interest on the amount of the claim from the date the claim was made by the

      Plaintiff in an amount equal to the prime rate of interest plus 3%;

      (b)    Punitive damages;

      (c)    Court costs and attorney’s fees; and

      (d)    For such other relief as the court may deem equitable and just.

                                                    MERLIN LAW GROUP, P.A.
                                                    Attorneys for Plaintiff

Date: February 10, 2021                            By: /s/ Paul L. LaSalle
                                                      Paul L. LaSalle, Esq. (PA I.D. 204513)
                                                      plasalle@merlinlawgroup.com




                                               6
                                                                                         Case ID: 210200899
EXHIBIT A

            Case ID: 210200899
Exhibit B-2




              12   Case   ID: 210200899
                   07/14/2020
Exhibit B-2




              13   Case   ID: 210200899
                   07/14/2020
Case ID: 210200899
